NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

TIMOTHY LEE LEEMING,             )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-440
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed April 4, 2018.

Appeal from the Circuit Court for Glades
County; Jack Lundy, Acting Circuit Judge.

Timothy Lee Leeming, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.